Citation Nr: 1810697	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-55 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a ventral hernia, status post repair, currently rated as noncompensable.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for a throat condition.

5.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs

ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an April 2017 statement, the Veteran indicated that he was unable to work due to his injuries incurred during active duty service, and was not hirable in his career field.  Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  The Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and the issue has been separately characterized in the issues above in accordance with that decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board regrets any additional delay in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

The Veteran claims that the currently assigned disability ratings for his service-connected left knee disability and ventral hernia do not accurately reflect the severity of the conditions.  The medical evidence of record is insufficient to decide his claims for an increased rating and, therefore, additional examinations are necessary to determine the current severity of the aforementioned service-connected disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

His service-connected ventral hernia, postoperative, is currently rated as noncompensable.  A noncompensable rating is based on a disability most closely approximating wounds, postoperative, healed, no disability, belt not indicated.  See 38 C.F.R. § 4.71a, Diagnostic Code 7339.  However the Veteran stated in an October 2015 notice of disagreement that his ventral hernia was painful and swollen in his abdominal area.  He further stated in an October 2017 VA Form 9 that after he eats it "looks as if there is a fist in [his] stomach.  Additionally, a January 2018 VA intestinal surgery examination indicated that he claimed his surgically-repaired ventral hernia caused pain associated with eating and pulling pain on attempting work and by movements of his body.  However, the examiner did not provide an indication as to the current severity of the condition, including if a recurrent ventral hernia was present or if the abdominal wall was weakened.  Therefore, an additional examination is necessary to determine the current severity of the Veteran's service-connected ventral hernia.  

The Veteran's service-connected left knee disability is currently rated as 10 percent disabling.  An August 2015 VA knee examination indicated that the Veteran had an abnormal range of motion for his knee, with extension of the leg limited to 100 degrees.  The examination did not indicate that he experienced swelling of his left knee; however, the Veteran's treatment records detail that he experiences frequent swelling of the joint.  He stated in his October 2017 VA Form 9 that the excessive swelling and pain resulted in limited movement of his knee, and accordingly an additional examination considering all relevant symptoms is necessary to determine the current level of disability.

The Veteran also claims he is entitled to service connection for a left foot disability, to include a status post bunionectomy and hammer toe, and for a throat disability.  The record indicates that he has diagnoses of both a throat condition and left foot condition during the period on appeal; however, the nature and etiology of these conditions is unclear.  Accordingly, the Board finds that prior to considering the merits of these claims, he must be afforded appropriate VA examinations to determine if the conditions are related to his military service.  See McClendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

An April 2012 private medical record indicated that the Veteran was diagnosed with hallux valgus of the left foot and acquired hammer toe.  He subsequently underwent a surgical procedure in December 2012 in order to correct the conditions.  He contended at numerous points throughout the record that the issues with his feet are directly related to his physical training and frequent marching throughout his lengthy military career.  The Veteran has not been afforded a VA examination to address the nature and etiology of his left foot conditions, and therefore an examination is necessary upon remand.

In a November 2015 statement, the Veteran indicated that during his time as a drill sergeant in 1986, he lost his voice for a period of 8 days.  He further indicated that he was treated for vocal cord damage, and that he has experienced a loss of voice on and off since.  His service personnel records show that he was a drill instructor during that time period and November 2015 private treatment records indicate that the Veteran was awaiting surgery for a vocal cord strain diagnosed the previous year.  The record further reflects that he was given injections into his vocal cords multiple times for the condition over the course of several years after separation from service.  Again, the Veteran has not been afforded a VA examination to address the nature and etiology of his throat condition, and an examination is necessary upon remand.

As noted above, the Veteran also indicated that he was unable to work due to his service-connected disabilities in an April 2017 statement.  The Board finds he therefore raised the issue of entitlement to a TDIU.  See Rice, 22 Vet. App. 447.  Accordingly, the Veteran should be sent an updated notice letter under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any relevant, outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  The AOJ should also send the Veteran an updated notice compliant with 38 U.S.C. § 5103 and 38 C.F.R. § 3.159 which advises him of the evidence needed to substantiate a claim for a TDIU and send him a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request that the Veteran complete the VA Form 21-8940, to obtain relevant employment information and to authorize VA to contact his employers for additional information regarding his employment.

4.  After associating all outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any currently diagnosed left foot disability, including a status post bunionectomy or hammer toe, and any currently diagnosed throat disabilities, including vocal cord trauma and chronic laryngitis.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner is requested to obtain a detailed history of the Veteran's symptoms during and since service, review the medical and lay evidence of record, and offer an opinion as to the whether it is at least as likely as not (i.e., 50 percent or greater likelihood) that any diagnosed left foot disability or throat disability, respectively, was caused or aggravated (permanently worsened beyond normal progression) by his military service.  The examiners should indicate that a full review of the claims file was complete.

5.  The AOJ should also schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected left knee disability and ventral hernia.  The examiners should conduct a full review of the claims file and indicate that such review was completed.


If an examiner is unable to offer a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The complete bases for all medical opinions must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should also readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




